[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 11-11528                 ELEVENTH CIRCUIT
                            Non-Argument Calendar             FEBRUARY 23, 2012
                          ________________________                JOHN LEY
                                                                   CLERK
                   D.C. Docket No. 5:10-cv-00288-RAL-TGW

GREGORY ALAN NICHOLS,

                                                              Petitioner-Appellant,

                                      versus

WARDEN, FCC COLEMAN - LOW,

                                                            Respondent-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (February 23, 2012)

Before DUBINA, Chief Judge, PRYOR and KRAVITCH, Circuit Judges.


PER CURIAM:

      Petitioner Gregory Alan Nichols, a pro se prisoner, appeals the district

court’s denial of his 28 U.S.C. § 2241 habeas corpus petition. On appeal, Nichols
argues that the Bureau of Prisons (“BOP”) acted arbitrarily and capriciously in

denying his request for a nunc pro tunc designation, and that the district court

erred in not dismissing his petition without prejudice so that he could pursue

further administrative relief.

      Although the district court, in denying Nichols’s § 2241 petition, considered

the merits of his nunc pro tunc request, we must first decide whether the district

court had jurisdiction over a final administrative decision from the BOP. We

review de novo the availability of habeas relief under § 2241. Dohrmann v.

United States, 442 F.3d 1279, 1280 (11th Cir. 2006). In addition, we are

“obligated to inquire into subject matter jurisdiction sua sponte whenever it may

be lacking.” Bochese v. Town of Ponce Inlet, 405 F.3d 964, 975 (11th Cir. 2005)

(internal quotation marks omitted). Jurisdiction “cannot be waived or otherwise

conferred upon the court by the parties.” Id. (internal quotation marks omitted).

      Pursuant to the BOP’s Administrative Remedy Program, an inmate can seek

formal review of any issue relating to an aspect of his confinement. 28 C.F.R.

§ 542.10. First, the inmate must file a written request with the warden at the

institution of his confinement within 20 days of the date on which the basis for his

request occurred. Id. § 542.14. If the warden denies the prisoner’s request, the

prisoner then has 20 days from the denial to appeal to the BOP’s Regional

                                          2
Director. Id. § 542.15(a). If the inmate is not satisfied with the Regional

Director’s response, the inmate may then appeal to the BOP General Counsel at

the BOP’s Central Office within 30 days of the Regional Director’s signed

response. Id. The appeal to the General Counsel is the final step in the

Administrative Remedy Program. Id. “[P]risoners seeking habeas relief,

including relief pursuant to § 2241, are subject to administrative exhaustion

requirements.” Skinner v. Wiley, 355 F.3d 1293, 1295 (11th Cir. 2004).

Exhaustion of administrative remedies is jurisdictional in § 2241 cases. Gonzalez

v. United States, 959 F.2d 211, 212 (11th Cir. 1992).

      We conclude from the record that the district court did not have jurisdiction

over any final decision from the BOP because Nichols did not file an appeal with

the BOP’s General Counsel, the final step in the administrative process.

Therefore, Nichols did not exhaust his administrative remedies. Because

exhaustion is jurisdictional in § 2241 decisions, we are compelled to vacate the

district court’s order and remand this case with instructions to the district court to

dismiss Nichols’s § 2241 petition.

      VACATED AND REMANDED.




                                           3